Citation Nr: 1645815	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  10-47 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right eye disability.

2.  Entitlement to service connection for a neck disability. 

3.  Entitlement to a rating in excess of 20 percent for a low back disability

4.  Entitlement to a rating in excess of 10 percent for right lower extremity radiculopathy. 

5.  Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1971 to August 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction resides with the Atlanta, Georgia RO.

In December 2014, the Board remanded the issue of entitlement to service connection for right eye blindness for further evidentiary development and for the RO to schedule the Veteran for his requested Board hearing.  On remand, the Veteran was scheduled for a Board videoconference hearing.  He failed to appear.  He did not request a new Board hearing; accordingly, the Board considers his hearing request withdrawn.  38 C.F.R. § 20.704(d) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Issuance of SOC/Manlincon

The Veteran's claims for service connection for a low back disability, bilateral lower extremity radiculopathy, and a neck disability were adjudicated in a June 2015 rating decision.  In July 2015, the Veteran submitted a timely Notice of Disagreement regarding the RO's decision; however, the RO failed to further adjudicate these claims.  As the RO has not yet issued an SOC with respect to these claims, the Board must remand them for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Right Eye Disability

In April 2016, the Board requested an expert medical opinion regarding the nature and etiology of the Veteran's right eye disability.  The subsequent June 2016 medical opinion contained a recommendation that the Veteran's right eye be examined by a retinal specialist.  As such, the claim must be remanded so that the Veteran's right eye can be examined by a retinal specialist.

In addition, any pertinent missing medical treatment records should be obtained on remand. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any missing VA treatment notes and associate them with the claims file.

2.  Invite the Veteran to identify any additional medical providers who treated him for any of the claims discussed herein.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.

3.  Issue an SOC regarding the Veteran's claim for service connection for a neck disability and his claims for higher evaluations for a back disability and bilateral lower extremity radiculopathy.

4.  After obtaining any outstanding records, schedule the Veteran for a VA eye examination, to be conducted, if possible by a retinal specialist, to determine the nature, onset and etiology of his right eye condition.    The examiner is asked to respond to the following inquiries: 

a) Please identify all eye disabilities founds to be present.  In doing so, please state whether the eye disability is a refractive error.

b) Please state the likelihood that any eye disability found to be present existed prior to service.  

c) If you conclude that an eye disability found to be present existed prior to service, please indicate that likelihood that the disability worsened during service.

d) Presuming the Veteran experienced trauma to the eye during basic training, is it at least as likely as not (i.e. at least equally probable) that any current disability of the right eye arose during service or is otherwise related to service.  

e) If you diagnose the Veteran as having eye disability that did not pre-exist service, the examiner must opine as to whether it is at least as likely as not that the condition is related to or had its onset during service.  

A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.  All opinions should be supported by sufficient rationale.  

5.  Then, after taking any additional development deemed necessary, readjudicate the claim and issue a Supplemental Statement of the Case, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

